Exhibit 10.3

ROBBINS & MYERS, INC.

AWARD AGREEMENT

PERFORMANCE SHARE AWARD TO                                         

This AWARD AGREEMENT (the “Agreement”) is entered into as of the Award Date set
forth below between ROBBINS & MYERS, INC., an Ohio corporation (the “Company”),
and                                          (“Executive”).

A. The Company has established a 2012 Long-Term Incentive Plan (the “2012 LTIP”)
as a sub-plan under its 2004 Stock Incentive Plan As Amended (the “2004 Plan”),
copies of the 2012 LTIP and 2004 Plan have been delivered to Executive and are
incorporated herein by this reference;

B. For the purpose of encouraging Executive to have a proprietary interest in
the Company through stock ownership, to continue in the service of the Company
and its Subsidiaries, and to render superior performance during the period from
September 1, 2011 through August 31, 2014 (the “Performance Period”), the
Compensation Committee (the “Committee”) of the Board of Directors (the “Board”)
of the Company has determined that Performance Shares should be awarded under
the 2012 LTIP to Executive; and

C. Any capitalized term used herein that is not defined herein shall have the
meaning ascribed to it in the 2004 Plan.

NOW, THEREFORE, THE COMPANY AND EXECUTIVE INTENDING TO BE LEGALLY BOUND HEREBY
AGREE AS FOLLOWS:

SECTION 1. PERFORMANCE SHARE AWARD.

1.1 Grant of Performance Shares

(a) The Company hereby grants to Executive on October     , 2011 (the “Award
Date”), subject to the terms and conditions of the 2012 LTIP, the 2004 Plan and
this Agreement,                                          (            )
Performance Shares (the “Performance Shares”) as a Performance Share Award under
the 2004 Plan. Each Performance Share represents the right to receive one Common
Share on August 31, 2014 if the performance goals established pursuant to the
2012 LTIP (the “Performance Goals”) for the Company’s fiscal years ending
August 31, 2012 (“Fiscal 2012”), August 31, 2013 (“Fiscal 2013”), and August 31,
2014 (“Fiscal 2014”) are satisfied, provided Executive is continuously employed
by the Company through August 31, 2014 (the “Vesting Date”). Each of Fiscal
2012, Fiscal 2013 and Fiscal 2014 is referred to herein as a “Performance Year”,
and one-third of the Performance Shares shall be allocated to each of the
Performance Years. The number of Performance Shares actually delivered to
Executive on the Vesting Date is subject to adjustment based on Fiscal 2012,
Fiscal 2013 and Fiscal 2014 results as more fully set forth in the 2012 LTIP.



--------------------------------------------------------------------------------

(b) For each Performance Share earned and vested, Executive will be awarded
dividend equivalents on the Vesting Date (or such other date as the Performance
Shares are paid pursuant to Section 1.4), with the dividends being calculated as
if Executive had owned the shares from the Award Date through the Vesting Date
(or such other date as the Performance Shares are paid pursuant to Section 1.4).
The aggregate amount of dividend equivalents will be divided by the average
closing price of the Common Shares in August 2014 (or such other month ending
immediately prior to the month in which the Performance Shares are paid pursuant
to Section 1.4) to arrive at the number of additional Common Shares Executive
will receive.

(c) If there shall occur any recapitalization, reclassification, stock dividend,
stock split, reverse stock split, or other distribution with respect to the
Common Shares, or any merger, reorganization, consolidation or other change in
corporate structure affecting the Common Shares, the Committee may, consistent
with the terms of the 2004 Plan, cause an adjustment to be made in (i) the
number and kind of Common Shares subject to the then outstanding Performance
Shares, (ii) the Performance Goals applicable to the Performance Shares, and
(iii) any other terms of the Performance Share Award that are affected by the
event.

(d) Except as otherwise provided in Section 1.4, within two and one-half months
following the Vesting Date, and upon the satisfaction of all other applicable
conditions with respect to the Performance Share Award, the Company shall
deliver or cause to be delivered to Executive the Common Shares that have been
earned through achievement of the Performance Goals and that have become vesting
in accordance with Section 1.1(a).

1.2 Restrictions

(a) Performance Shares may not be sold, transferred, assigned or subject any
encumbrance, pledge, or charge or disposed of for any reason.

(b) Except as otherwise provided in Section 1.4, any Performance Shares for
which the applicable Performance Goals have not been met shall be cancelled and
shall be of no further force and effect. Except as otherwise provided in
Section 1.4, any Performance Shares earned based on the achievement of
Performance Goals for a Performance Year shall be cancelled and shall be of no
further force and effect if Executive fails to satisfy the continuous employment
requirement of Section 1.1(a).

(c) Any attempt to dispose of Performance Shares or any interest in such shares
in a manner contrary to the 2004 Plan or this Agreement shall be void and of no
effect.

1.3 Performance Goals

Subject to the provisions contained in Section 1.4, the Performance Goals for
each Performance Year awarded herein shall be established as set forth in the
2012 LTIP.

 

2



--------------------------------------------------------------------------------

1.4 Acceleration on Change of Control; Termination of Employment and Forfeiture

(a) Change of Control During the Performance Period. In the event of a Change of
Control of the Company during the Performance Period, provided that the
Executive remains continuously employed by the Company until such Change of
Control, all Performance Shares shall automatically become fully earned and
vested on the date when the Change of Control is deemed to have occurred at the
target number of Performance Shares determined in accordance with the 2012 LTIP.
The date of such Change of Control shall be the payment date for Performance
Shares that vest on such date.

(b) In the event of the termination of Executive’s employment prior to the
Vesting Date (and a Change of Control has not occurred at the time of
termination of Executive’s employment), the Performance Shares shall be
forfeited unless the reason for Executive’s termination of employment was
Disability, death, or Retirement, in which case the Performance Shares shall
vest as follows:

(i) Retirement During Performance Period. In the event of Executive’s
termination of employment on account of Retirement during the Performance
Period, Executive shall vest in a number of Performance Shares equal to the sum
of (i) the actual number of Performance Shares (if any) earned in accordance
with the 2012 LTIP based on actual performance of the Company during any
Performance Year(s) ended prior to Executive’s Retirement, which Performance
Shares shall be paid to Executive within seventy (70) days after Retirement,
plus (ii) the product of (A) the actual number of Performance Shares (if any)
earned in accordance with the 2012 LTIP for the Performance Year in which
Executive’s Retirement occurs based on the actual performance of the Company
during such Performance Year, multiplied by (B) a fraction, the numerator of
which is the number of full and partial months of employment that the Executive
completed during the Performance Year in which Executive’s Retirement occurs,
and the denominator of which is 12 months (and rounded down to the next whole
number), which Performance Shares shall be paid to Executive within two and
one-half months following the end of the Performance Year in which Executive’s
Retirement occurs.

(ii) Disability or Death During the Performance Period. In the event of
Executive’s termination of employment during the Performance Period on account
of Disability or death, all Performance Shares shall automatically become fully
earned and vested on the date of termination due to Disability or death at the
target number of Performance Shares determined in accordance with the 2012 LTIP.
Such Performance Shares shall be paid to Executive or his beneficiary, as the
case may be, within thirty (30) days following termination.

1.5 Section 162(m) Award

The Performance Share Award made herein is intended to be a Section 162(m) Award
as defined in the 2004 Plan and the provisions of the 2004 Plan applicable to
such awards shall control the interpretation and performance of this Agreement.

 

3



--------------------------------------------------------------------------------

1.6 Payment of Applicable Taxes

No Common Shares shall be delivered to Executive hereunder until any taxes
payable by Executive with respect to the Common Shares have been withheld by the
Company or paid by Executive. Executive may use Common Shares to pay the Company
all or any part of the mandatory federal, state or local withholding tax
payments. Payment of applicable taxes may be made as follows: (i) in cash,
(ii) payment in Common Shares owned by Executive, including those that have been
earned under the Plan, or (iii) by a combination of the methods described above.

SECTION 2. REPRESENTATIONS OF EXECUTIVE.

Executive hereby represents to the Company that Executive has read and
understands the provisions of this Agreement, the 2012 LTIP and the 2004 Plan,
and Executive acknowledges that Executive is relying solely on his or her own
advisors with respect to the tax consequences of this Performance Share Award.

SECTION 3. NOTICES.

All notices or communications under this Agreement shall be in writing,
addressed as follows:

 

To the Company:    Robbins & Myers, Inc.    51 Plum Street, Suite 260    Dayton,
Ohio 45440    Attention: Vice President, Human Resources To Executive:    At the
last residence address of Executive on file with the Company.

Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested), (b) be sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), or (c) be given
electronically, if receipt is confirmed electronically to the sender within 24
hours and the actual date of receipt shall determine the time at which notice
was given.

SECTION 4. PLAN CONTROLLING; CLAWBACK POLICY.

The Award is subject all of the terms conditions of the 2004 Plan. In the event
of a conflict between the 2004 Plan and the 2012 LTIP or this Agreement, the
provisions of the 2004 Plan shall control. The Robbins & Myers, Inc.
Compensation Clawback Policy dated October 5, 2010 is hereby incorporated by
reference.

SECTION 5. GOVERNING LAW.

This Agreement and its validity, interpretation, performance and enforcement
shall be governed by the laws of the State of Ohio other than the conflict of
laws provisions of such laws.

 

4



--------------------------------------------------------------------------------

SECTION 6. SECTION 409A OF THE CODE.

It is intended that the payments and benefits provided to Executive (who will
not be eligible for Retirement, absent Committee consent, prior to the Vesting
Date) under this Agreement shall be exempt from the application of Section 409A
of the Code pursuant to the “short-term deferral” exception of Treasury
Regulation § 1.409A-1(b)(4). This Agreement shall be construed, administered,
and governed in a manner that effects such intent.

SECTION 7. SEVERABILITY.

Whenever possible, each provision in this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, then (a) such provision shall be deemed amended to accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement shall remain in
full force and effect.

SECTION 8. STRICT CONSTRUCTION.

No rule of strict construction shall be implied against the Company, the
Committee or any other person in the interpretation of any of the terms of the
Plan, this Agreement or any rule or procedure established by the Committee.

SECTION 9. DEFINITIONS.

(a) “Change of Control” means and shall be deemed to have occurred on (i) the
date upon which the Company is provided a copy of a Schedule 13D, filed pursuant
to Section 13(d) of the Securities Exchange Act of 1934 indicating that a group
or person, as defined in Rule 13d-3 under said Act, has become the beneficial
owner of 20% or more of the outstanding Voting Shares or the date upon which the
Company first learns that a person or group has become the beneficial owner of
20% or more of the outstanding Voting Shares if a Schedule 13D is not filed;
(ii) the date of a change in the composition of the Board such that individuals
who were members of the Board on the date two years prior to such change (or who
were subsequently elected to fill a vacancy in the Board, or were subsequently
nominated for election by the Company’s shareholders, by the affirmative vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such two year period) no longer constitute a majority of the
Board; (iii) the date of the consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the Voting Shares of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into Voting Shares of the surviving entity) at least 50% of the total
voting power represented by the Voting Shares of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or (iv) the
date shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets.

 

5



--------------------------------------------------------------------------------

(b) “Company” means Robbins & Myers, Inc., an Ohio corporation, and when used
with reference to employment of Executive, Company includes any Subsidiary of
the Company.

(c) “Retirement” means the Executive’s Early Retirement or Normal Retirement as
defined in the 2004 Plan.

IN WITNESS WHEREOF, the Company and Executive have duly executed this Agreement
as of the Award Date.

 

ROBBINS & MYERS, INC. By:  

 

Name:  

Peter C. Wallace, President and Chief

Executive Officer

EXECUTIVE

 

Name:

 

6